COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ANTHONY D. ECKMAN,                            §               No. 08-16-00245-CV

                      Appellant,               §                  Appeal from the

 v.                                            §            County Court at Law No. 1

 NORTHGATE TERRACE                             §              of Travis County, Texas
 APARTMENTS, LLC.,
                                               §             (TC# C-1-CV-16-001337)
                       Appellee.
                                             §
                                           ORDER

       The Court GRANTS the Appellant’s second motion for extension of time within which to

file the brief until April 3, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Brian Guequierre, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before April 3, 2017.

       IT IS SO ORDERED this 10th day of February, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.